DETAILED ACTION
This office action is in response to applicant’s communication dated 11/11/2020. If needed, this communication is herein referred to as “Amendment”. 
The Amendment was in response to examiner's final office action dated 9/18/2020. If needed, this office action is herein referred to as “Previous OA”.
Any citation of the instant specification is as published in US Patent Application Publication 20170372298.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Claims’ Status
Claims 1-20 are pending and are currently being examined.

Response to Amendment
112 Rejections
112(b) rejections of claims 19-20 have been removed due to claim amendment.

103 Rejections
Applicant's 103 arguments filed 11/11/2020 have been fully considered but they are not persuasive. See the specific applicant arguments and examiner’s responses below:

103 Argument 1:
	The applicant alleges patentability of claim 1 at least based on the newly added limitation related to the assigning different card faces to different types of cards. (Amendment, Pgs 10-12)

103 Response 1:
	The examiner respectfully disagrees at least because (as expressed in the 103 rejection below):
Kareti, as modified, doesn’t teach/suggest “assigning different card faces of tokens for displaying different types of the virtual cards and identifying the target virtual card that requires authentication by using the assigned card faces such that the different types of the virtual cards are identifiable using the different card faces”. 
However, Paek, in an analogous art of a method for providing a 
“assigning different card faces of tokens for displaying different types of the virtual cards and identifying the target virtual card that requires authentication by using the assigned card faces such that the different types of the virtual cards are identifiable using the different card faces” (Par 78, “The processor may be configured to display a user interface including a presented card, to identify a type of a card selected from a user, and to display a different user interface according to an identified type”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “assigning different card faces of tokens for displaying different types of the virtual cards and identifying the target virtual card that requires authentication by using the assigned card faces such that the different types of the virtual cards are identifiable using the different card faces”, as taught/suggested by Paek, to modify (or “further modify”) the method/apparatus/medium of Kareti, as modified, because this would lead to the predictable results of a more user friendly and reliable method/apparatus/medium which makes different types of cards/tokens easier to tell them apart from each other, which would make it less likely to select the wrong type of card/token.


103 Argument 2:
	The applicant also relies on the 103 arguments above to further allege the patentability of claim(s) 1 and/or remaining claim(s). (Amendment, Pg(s) 12)

103 Response 2:
	The examiner respectfully disagrees at least for the same reasons provided in the above 103 responses and/or in the below 103 rejection section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 10-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kareti (European Patent Application EP 3007122 A1) in view of Khan (US Patent Application Publication 20150127549), and further in view of Paek (US Patent Application Publication 20180330363).

	As per claims 1, 7 and 13, Kareti teaches/suggests a method (and respective apparatus and storage medium) for activating a virtual card which is applied in a terminal, comprising:

determining whether the type of the target virtual card is the first type or the second type (Par 26, it is checked whether a correct virtual card has been selected for the context used, therefore, before such determination, a determining the type of virtual card selected necessarily occurs);
	determining a target virtual card wherein the target virtual card is the virtual card selected in the interface for selecting the virtual card to be activated (Par 27, necessarily determined, since it is used in NFC transaction);
	[…];
	[…], acquiring information to be authenticated, and activating the target virtual card when authentication is passed (Par 34, e.g., Upon 
[…]. 
Kareti doesn’t teach/suggest that the acquiring information to be authentication is “in response to determining that the type of the target virtual card is the first type”, and “in response to determining that the type of the target virtual card is the second type, directly activating the target virtual card”. 
However, Khan, in an analogous art of techniques for validating financial transactions conducted by electronic devices via wireless communication (Par 3), teaches/suggests that the acquiring information to be authentication is “in response to determining that the type of the target virtual card is the first type”, and “in response to determining that the type of the target virtual card is the second type, directly activating the target virtual card” (the concept of different payment instruments (payment applet) types that are programmed to require or not require authentication based on the type of payment instrument types, Pars. 46 and 61-63, e.g., the applet might be applet 236-1, which may require authentication, or may be different type of applet, which do not require authentication, e.g., applet 236-4. Note that in Pars. 46 and 63, applet 236-4 is described as an applet that is “not gated by setting or enabling of authentication-complete flag” or as an applet “that conducts a second financial transaction via the interface circuit without enablement based on the authentication-complete indicator or flag”, that is, applet 236-4 is of a type that does not depend on an authentication-complete flag because it doesn’t require authentication at all. Also note that such 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to apply the known concept that the acquiring information to be authentication is “in response to determining that the type of the target virtual card is the first type”, and “in response to determining that the type of the target virtual card is the second type, directly activating the target virtual card”, as taught/suggested in Khan, to modify the method, apparatus, and storage medium of Kareti, because this would lead to the predictable result of increasing the versatility, convenience and efficiency of the method/apparatus/medium by skipping authentication at least in some cases.
Kareti, as modified, doesn’t teach/suggest “assigning different card faces of tokens for displaying different types of the virtual cards and identifying the target virtual card that requires authentication by using the assigned card faces such that the different types of the virtual cards are identifiable using the different card faces”. 
However, Paek, in an analogous art of a method for providing a user interface related to a card, and an electronic device for implementing the same (Par 1), teaches/suggests the concept(s) of:
“assigning different card faces of tokens for displaying different types of the virtual cards and identifying the target virtual card that requires authentication by using the assigned card faces such that the different types of the virtual cards are identifiable using the different card faces” (Par 78, “The processor may be configured to display a user interface including a presented card, to identify a type of a card selected 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) of “assigning different card faces of tokens for displaying different types of the virtual cards and identifying the target virtual card that requires authentication by using the assigned card faces such that the different types of the virtual cards are identifiable using the different card faces”, as taught/suggested by Paek, to modify (or “further modify”) the method/apparatus/medium of Kareti, as modified, because this would lead to the predictable results of a more user friendly and reliable method/apparatus/medium which makes different types of cards/tokens easier to tell them apart from each other, which would make it less likely to select the wrong type of card/token.
Further concerning claims 1, 7 and 13, these claims include the concept of activating a virtual card. Herein, activating such virtual card is broadly interpreted as including enabling access to virtual card information for use in a transaction, e.g., a mobile payment transaction or access to transportation, such as a bus or subway. In the instant specification, activation is equated to enabling a simulation function of a card (Par 64). Specifically, the instant specification states: “When the user selects the virtual bank card, authentication is required to be passed before the card simulation function is enabled to simulate the virtual bank card, that is, to activate the card.” Furthermore, the specification describes the simulation as including a, e.g., mobile payment. Specifically, the specification recites “a mobile terminal such as a mobile phone may have payment function by simulating a bank card or a transportation card such as a bus card. Such 

	As per claims 2, 8 and 14, Kareti, as modified, teaches/suggests the method of claim 1, and respective apparatus of claim 7 and non-transitory computer-readable storage medium of claim 13, the method further comprising:
	triggering the instruction for displaying the interface upon detecting a designated device within a preset distance to the terminal or upon detecting a designated action with respect to the terminal (Kareti, Par 25, e.g., a manual operation). 

As per claims 4, 10 and 16, Kareti, as modified, teaches/suggests the method of claim 1, and respective apparatus of claim 7 and non-transitory computer-readable storage medium of claim 13.
Kareti, as modified, doesn’t teach/suggest “wherein acquiring the information to be authenticated when the target virtual card requires the authentication comprises: acquiring fingerprint information of a user when the target virtual card requires the authentication; and comparing the acquired fingerprint information with previously 
However, Khan, mentioned above, teaches/suggests “wherein acquiring the information to be authenticated when the target virtual card requires the authentication comprises: acquiring fingerprint information of a user when the target virtual card requires the authentication; and comparing the acquired fingerprint information with previously stored fingerprint information, and determining that the authentication is passed when the acquired fingerprint information matches with the previously stored fingerprint information and determining that the authentication is not passed and when the acquired fingerprint information does not match with the previously stored fingerprint information” (by describing the concept of using biometric authentication for a mobile transaction, wherein a match between local authentication information and stored authentication information is understood as a positive, or completed, authentication, Pars. 62 and 71; also see Par 41 and claims 9, 17 and 19). 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to apply the known concept of “wherein acquiring the information to be authenticated when the target virtual card requires the authentication comprises: acquiring fingerprint information of a user when the target virtual card requires the authentication; and comparing the acquired fingerprint information with previously stored fingerprint information, and determining that the authentication is Khan, to further modify the method/apparatus/medium of Kareti, as modified, because this would improve the security and convenience of the method/apparatus/medium by using an identifier that is difficult to replicate and easy to provide, as biometric samples, at least when used for single factor authentication, do not require remembering a password or PIN.

As per claims 5, 11 and 17, Kareti, as modified, teaches/suggests the method of claim 1, and respective apparatus of claim 7 and non-transitory computer-readable storage medium of claim 13, wherein activating the target virtual card when the authentication is passed comprises:
	acquiring corresponding data of the target virtual card from a SE module of the terminal when the authentication is passed, and sending the acquired data to a designated device through a NFC module of the terminal (Kareti Pars. 20-21). 

	As per claims 6, 12 and 18, Kareti, as modified, teaches/suggests the method of claim 1, and respective apparatus of claim 7 and non-transitory computer-readable storage medium of claim 13, wherein the at least two types of virtual cards comprises:
	a virtual bank card and a virtual bus card wherein the virtual bank card requires the authentication and the virtual bus card does not require the authentication (Khan Pars. 61-63; also see Par 6 and 28).

Claim(s) 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kareti (European Patent Application EP 3007122 A1) in view of Khan (US Patent Application Publication 20150127549), and further in view of Paek (US Patent Application Publication 20180330363), as applied to claim 1, 7 and 13 above, and further in view of Rhiando (US Patent Application Publication 20060155619).

	As per claims 3, 9 and 15, Kareti, as modified, teaches/suggests the method of claim 1, and respective apparatus of claim 7 and non-transitory computer-readable storage medium of claim 13.
Kareti, as modified, doesn’t teach/suggest “wherein after determining the target virtual card, the method further comprises: determining whether the target virtual card requires the authentication according to a card identification of the target virtual card, wherein the card identification is corresponding to the type of the target virtual card; determining the target virtual card requires the authentication when the card identification of the target virtual card belongs to the first type; and determining the target virtual card does not require the authentication when the card identification of the target virtual card belongs to the second type”. 
However, Rhiando, in an analogous art of card-based identification system (Abstract), teaches/suggests “wherein after determining the target virtual card, the method further comprises: determining whether the target virtual card requires the authentication according to a card identification of the target virtual card, wherein the card identification is corresponding to the type of the target virtual card; determining the 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the application, to apply the known concept(s) “wherein after determining the target virtual card, the method further comprises: determining whether the target virtual card requires the authentication according to a card identification of the target virtual card, wherein the card identification is corresponding to the type of the target virtual card; determining the target virtual card requires the authentication when the card identification of the target virtual card belongs to the first type; and determining the target virtual card does not require the authentication when the card identification of the target virtual card belongs to the second type”, as taught/suggested in Rhiando, to further modify Kareti, as modified, because this would lead to a more convenient method/apparatus/medium by identifying when instances when authentication can be skipped.
	
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kareti (European Patent Application EP 3007122 A1) in view of Khan (US Patent Application Publication 20150127549), and further in view of Paek (US Patent Application Publication 20180330363), as applied to claim 1 and 7 above, and further in view of Ekers (US Patent Application Publication 20140180918).

As per claims 19 and 20, Kareti, as modified, teaches/suggests the method of claim 1 and apparatus of claim 7, wherein the target virtual card of the first type is related to personal information of an owner of the virtual card (Kareti Par 20).
Kareti further teaches/suggests a type of virtual card that is used in a transit terminal or when boarding a bus (Par 21).
Kareti, as modified, doesn’t teach/suggest that “the target virtual card of the second type [transit/bus card] is not related to personal information of an owner of the virtual card”. 
However, Ekers, in an analogous art of the transaction card industry (Par 1), teaches/suggests that “the target virtual card of the second type [transit/bus card] is not related to personal information of an owner of the virtual card” (by disclosing the concept of stored value transit cards that remain largely anonymous, wherein no useful information related to the user of the card is acquired or retained is well-known and widely used in commerce, Pars. 4 and 8). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the known concept(s) that “the target virtual card of the second type [transit/bus card] is not related to personal information of an owner of the virtual card”, as taught/suggested by Ekers, to further modify the virtual card of method/apparatus/medium of Kareti, as modified, because this would lead to the predictable results of a more flexible and secure method/apparatus/medium that allows for the user anonymity, which some customers might prefer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685